Title: To Benjamin Franklin from William Alexander, 22 December 1776
From: Alexander, William
To: Franklin, Benjamin


My Dear Sir
Dijon 22d Decr 1776
I can hardly express my surprise on first hearing of your arrival, And Altho’ motives are here assigned for your Journey which I will not beleive unless you Confirm them yourself, That safety is your object, and I will only believe you, because I think you one of the few Politicians, to whom Lying will be unnecessary. Be that as it will, my hypothesis is already formed, but without Entering into such Abstruse Matters, I conceive it very possible that you may find it convenient to be retired for Some litle time, were it but for a few weeks perhaps untill the British Parlt meets after the Holidays. If this or any other Motive can Induce you to Come the length of Dijon I write you My Dear Friend to offer you a sanctuary, which I am Sure when you are in it, will be Agreeable. I am here in a very Comfortable House with a very Good spare Room for one I Love, I have only with me two very Excellent young Girls who will Consider you as another Father.You can be much, or litle in society as you please. And you can have the Company of a few very Ingenious and worthy Men, Or a More Briliant Company, if you incline part of both, or none of Either If you please. I can offer you the use of Some of the Best private libraries in France. Living is here good and Cheap. It will not Cost me more than 2 l.t. per day to Entertain you like a Prince.
I have no English servants so that It might be possible for you to remain incognito If you desire it, by assuming another name. I have even Contrived a vehicle for your Correspondence in case you should have any of a secret Nature. There are two post Coaches a week from Paris. The Charge of travelling from thence will be about 3 Louis. The distance is about the same as from Paris to Dover. I think I have now left you but two Excuses, Pleasure or Business, for I put health out of the Question with your Constitution. I will Come and fetch you If you desire it, Tho’ I woud leave my two Girls with reluctance but we will all Come some stages to meet you. So let me know your resolution. Your friends in England were all well about a fortnight ago, I mean all those I know. Williams you probably know is very agreeably Setled with the Blunts and will work his way.He is my faithful Correspondent for American news, and behaves so as to deserve and Obtain the love of all who know Him.
With regard to myself I Shall say the less, that I am in print [interlined: for the use of my friends] tho’ not publishd, but my history Since you left us is a litle romance, which you shall see at meeting, at present I Shall only Say that your two Last Thousand pounds were paid in a Jail, so that money Matters are even between us, tho’ there is a large account in my heart, that never will. It will be in the Mean while a Satisfaction to know that I have been always Very happy and still preserve my old system That time and Patience will with propriety of Conduct, bring about every desireable end. My Antagonists say I am very obstinate which I hope is the worst They can say of me.
In case we are not to meet let me know my Dear Sir If I can be usefull to you. You know perhaps better than myself what I am fit for, and in any thing you will desire, but high Treason You may Command me [interlined: and that I will only Commit when I go to America] were It even necessary to go to England for you. The more you Employ me the more you will oblige me and that you may not think the Compliment too great know that I am studying Law and Anatomy thro’ sheer Idleness. In case you can make me of use I can contrive a resource for the Girls for a Month or two. I conclude this long letter by assuring you, That you have no friend who is more Entirely Yours Than Your most obedient humble Servant
William Alexander

My address is a Monr Alexandre Hotel de st Louis a Dijon as I know not your address I Send this under Cover of my friend Mr. Lumisden a very worthy and Ingenious Man who knows Paris well and I am Sure will have a pleasure in being usefull to you.He is the single Person in Paris That knows any thing of me or my affairs and can give an account of both and of Dijon where he did me the favour to spend a few days with me.

 
Notation: Lett. from W Alexander Dijon 22 Decr 1776
